DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 recites “wherein the target object is a first target object, the target object quality indicator is a first target object quality indicator, and the target object quality indicator is a first target object quality indicator”.  The limitation should be amended to recite --wherein the target object is a first target object, the target object quality parameter is a first target object quality parameter, and the target object quality indicator is a first target object quality indicator--
Appropriate correction is required.
	
Specification
The disclosure is objected to because of the following informalities: Paragraph 55 on page 18 of the originally filed specification data 12/10/2018 indicates that a threshold volume is “…one inch, and in another example at least 5% of the display screen.” The specification is describing a volume using a one dimension.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite “acquiring a target object quality parameter for a target object during the process of acquiring the ultrasound data; determining, with one or more processors, a target object quality level for the target object based on the target object quality parameter” and “acquire a target object quality parameter during the process of acquiring the ultrasound data; determine a target object quality level based on the target object quality parameter”, respectively. However, the term "quality level" in claims 1, 12 and 19 is a relative term which renders the claim indefinite. The term "quality level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Furthermore, It is unclear how one acquires a “parameter” as a parameter is “an arbitrary constant whose value characterizes a member of a system” according to the dictionary definition of a parameter by Merriam-Webster. Applicant may amend the limitation to recite “determining a parameter from the acquired data”.
Claim 2 recites wherein the target object quality indicator is represented by a color of the target object in the image. However, it is unclear how the target object quality indicator which represents a quality level of the target object is itself represented by a color of the target object. For purposes of the 
 Claims 14, 15 and 16 recite “combine segmented image data from the ultrasound data to form the image”, “wherein the image formed from the combined segmented image data is a rendered image” and “combining the segmented images to form a displayed image”, respectively. However, it is unclear what is meant by the step of combining segmented image data or images. That is, it is unclear if the step is stitching images together to form a single image or superimposing different frames of data into a single image. For purposes of the examination, the limitation is being interpreted to mean that different frames of data are superimposed to achieve a single image. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 10-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta, et al., US 20130190600, hereafter referred to as “Gupta”.

Regarding claim 1, Gupta teaches a method of ultrasound imaging comprising: 
acquiring ultrasound data (see [0023] for the acquisition of ultrasound data); 
acquiring a target object quality parameter (see component of the quality metric determined in [0060]) for a target object (outline of a fetal head in fig. 4 and [0056]) during the process of acquiring the 
determining, with one or more processors (see processing subsystem 110 of fig. 2 and [0091]), a target object quality level (see calculation of quality metric of [0060] based on the results from the quality metric feature extraction step) for the target object based on the target object quality parameter (see [0059]-[0060] and steps 318-320 in fig. 3 for the quality metric determination);
automatically selecting a target object quality indicator (see visual indicator in [0053] and fig. 6(a) in the form of a color bar) based on the target object quality level(see [0053] and step 322 of fig. 3. [0093] indicates that the steps in fig. 3 are automatic); 
generating an image based on the ultrasound data and including the target object quality indicator associated with the target object (see [0053] for the communication of the indicator and the image frame to a clinician); and 
displaying the image on a display device (see [0043] for the displaying, through the feedback module, of the quality metric and the image frame to the clinician).

Regarding claim 6, Gupta further teaches wherein the target object quality indicator is a number (see [0043]).

Regarding claim 7, Gupta further teaches wherein the target object quality parameter is a shape of the target object ([0060] includes that the quality metric is indicative of landmarks, landmarks typically correspond to shapes of target objects).



Regarding claim 10, Gupta further teaches wherein the image is a four-dimension ultrasound image (see [0026]).

Regarding claim 11, Gupta further teaches wherein the target object quality parameter is acquired by analyzing a plurality of segmented ultrasound images (see [0057-0058]).

Regarding claim 12, Gupta teaches an ultrasound imaging system comprising: 
a probe ([0027]); 
a display device (fig. 1 and [0034]); and 
one or more processors (processing subsystem 110 including the control processor 1316 of fig. 13) in electronic communication with the probe and the display device (see [0088]), 
wherein the one or more processors are configured to: control the probe to acquire ultrasound data (see [0090]-[0091] for the control of the system to scan); 
acquire a target object quality parameter (see component of the quality metric determined in [0060]) for a target object (fetal head in fig. 4 and [0056]) during the process of acquiring the ultrasound data (see [0056] and fig. 4 for the use of the landmark fetal head 404 within the image to assess the image quality); 
determine a target object quality level  (see calculation of quality metric of [0060]) based on the target object quality parameter (see [0059]-[0060] and steps 318-320 in fig. 3 for the quality metric determination based on the results from the quality metric feature extraction step);

display an image on the display device that associates the target object quality indicator with the target object based on the acquired ultrasound data (see [0043] for the displaying, through the feedback module, of the quality metric and the image frame to the clinician).

Regarding claim 13, Gupta wherein the target object quality indicator is a color (see figs. 6(a) and 6(b)) and the target object is displayed in the color to associate the target object quality indicator with the target object (see [0066] for the color quality bars representative of the quality of the image of the region of interest).

Regarding claim 16, wherein the target object is a first target object (outline of a fetal head as indicated above), the target object quality indicator (color bar 604 of fig. 6(a)) is a first target object quality indicator, and the one or more processors is further configured to: 
display the image on the display device see [0043] for the displaying) based on the ultrasound data that associates a second target object quality indicator (see visual indicator in [0053] and fig. 6(b) in the form of a color bar) with a second target object (see [0053] and step 322 of fig. 3).

Regarding claim 17, Gupta further teaches wherein the first target object quality indicator and second target object quality indicator are different (see [0066] which indicates that the color bars have different colors).

Regarding claim 18, Gupta further teaches wherein the first target object quality indicator is a first color and the first target object is displayed in the first color to associate the first target object .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta. 


acquiring a second target object quality parameter (see component of the quality metric determined in [0060]) for a second target object (paired thalami 408  as a landmark depicted in fig. 4) during the process of acquiring the ultrasound data (see [0056]);
While Gupta does not explicitly mention determining, with the one or more processors, a second target object quality level for the second target object based of the second target object quality parameter; automatically selecting a second target object quality indicator based on the second target quality level; and generating the image including the second target object quality indicator associated with the second target object, Gupta’s disclosed determination of the quality metric in [0050] is sufficient basis for duplication of parts according to MPEP 2144.04(VI)(B). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gupta’s method to perform a second quality metric determination to improve the quality of the scans and efficacy of the diagnosis. See paragraphs 3-5 of Gupta. 

Claims 2, 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Sakaguchi, T., US 20150265222, hereafter referred to as “Sakaguchi”.

Regarding claim 2, Gupta teaches all the limitations of claim 1 above.

However, Sakaguchi teaches wherein the target object quality indicator is represented by a color of the target object in the image (see color mapping of a region of interest using a colors to highlight a feature of the region. See [0103] and figs. 17(A) and 17(B)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gupta’s method to color a region of the fetal head with a color the way Sakaguchi teaches to effectively and quickly identify issues within the region of interest for effective and fast diagnosis. See paragraph 105 of Sakaguchi. 

Regarding claim 4, Gupta teaches all the limitations of claim 3 above.
Gupta does not teach wherein the first target object quality indicator is a color of the first target object, and the second target object quality indicator is a color of the second target object.
However, Sakaguchi teaches color mapping of a region of interest where two different colors are used to highlight features of the regions using different colors. See [0107]-[0108] and figs. 17(A) and 17(B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gupta’s apparatus to color the different regions of the fetal with a first color and a second color the way Sakaguchi teaches to effectively and quickly identify issues within the region of interest for effective and fast diagnosis. See paragraph 105 of Sakaguchi. 

Regarding claim 5, Gupta in view of Sakaguchi teaches all the limitations of claim 4 above.
Sakaguchi further teaches wherein the color of the first target object is different than the color of the second target object (see the color mapping of a region of interest where two different colors are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gupta’s apparatus to color the different regions of the fetal with different colors the way Sakaguchi teaches to effectively and quickly identify issues within the region of interest for effective and fast diagnosis. See paragraph 105 of Sakaguchi. 

Regarding claim 14, Gupta further teaches wherein the one or more processors (see processing subsystem 110 of fig. 2 and [0091]) are further configured to:
Gupta does not teach to combine segmented image data from the ultrasound data to form the image; 
wherein the target object quality parameter is based on the segmented image data.
However, Sakaguchi teaches to combine segmented image data from the ultrasound data to form the image (see figs. 17(A) and 17(B) and [0103] for the composite image of the heart); 
wherein the target object quality parameter is based on the segmented image data (see [0104] for the segmentation of the regions of interest based on a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gupta’s apparatus to generate a composite image the way Sakaguchi teaches to effectively and quickly identify issues within the region of interest for effective and fast diagnosis. See paragraph 105 of Sakaguchi. 

Regarding claim 15, Gupta in view of Sakaguchi teaches all the limitations of claim 14 above. 

Gupta does not teach wherein the image formed from the combined segmented image data is a rendered image (see [0103] and figs. 17(A) and 17(B)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gupta’s apparatus to generate a composite image the way Sakaguchi teaches to effectively and quickly identify issues within the region of interest for effective and fast diagnosis. See paragraph 105 of Sakaguchi. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Sakaguchi, as applied to claim 8 above, and further in view of Radulescu, et al., US 20150011886, hereafter referred to as “Radulescu”.

Regarding claim 9, Gupta teaches all the limitations of claim 8 above. 
Gupta does not teach wherein the target object quality indicator is further based on a threshold volume of the shape.
However, Radulescu teaches wherein the target object quality indicator is further based on a threshold volume of the shape (see [0033] for the selecting of the volume portion and [0045] which indicates that a standard diagnostic view is required in the selection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gupta to use a volume of tissue as a standard for representing the tissue within the image the way Radulescu teaches to improve accuracy. See [0045] of Radulescu.

s 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Tsujita, T., US 20120087564, hereafter referred to as “Tsujita”.

Regarding claim 19, Gupta teaches a non-transitory computer readable medium  having stored thereon, a computer program having at least one code section, said at least one code section being executable by a machine for causing said machine to perform one or more steps (see [0092]) comprising:
acquiring ultrasound data (see [0023] for the acquisition of ultrasound data); 
acquiring a first target object quality parameter ((see component of the quality metric determined in [0060]) and a second target object quality parameter (presence or absence of paired thalami 408  as a landmark depicted in fig. 4) from segmented images during the process of acquiring the ultrasound data (see [0057]); 
determining, with one or more processors (see processing subsystem 110 of fig. 2 and [0091]), a first target object quality level (quality metric of [0060]) based on the target object quality parameter (see [0059]-[0060] and steps 318-320 in fig. 3 for the quality metric determination), and 
While Gupta does not explicitly mention determining, with the one or more processors, a second target object quality level based of the second target object quality parameter; Gupta’s disclosed determination of the quality metric in [0060] is sufficient basis for duplication of parts according to MPEP 2144.04(VI)(B). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gupta’s method to perform a second quality metric determination to improve the quality of the scans and efficacy of the diagnosis. See paragraphs 3-5 of Gupta. 

However, Tsujita teaches selecting a first opacity (see the transparency of region 113 in fig. 11) for a first target object based on the first target object quality level  (see [0086] for the opacity/transparency based on quality of the signal intensity) and a second opacity (see transparency of region 115 in fig. 11) for a second target object based on the second target object quality level quality level (see [0086] for the opacity/transparency based on quality of the signal intensity); and combining the segmented images to form a displayed image having the first target object that is the first opacity and having the second target object that is a second opacity (see fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gupta’s apparatus to automatically ([0093] indicates that the selecting steps are automatic) select transparency region within the image based on the signal intensity level of the region the way Tsujita teaches to enable the examiner to easily assess the quality of the image by identifying regions of the image with less reflected data. See [0086] of Tsjujita.

Regarding claim 20, Gupta in view of Tsujita teaches all the limitations of claim 19 above.
Gupta further teaches wherein the segmented images (see [0057]) are received from a 3-D ultrasound system (see [0026]).


Double Patenting
The nonstatutory provisional double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory provisional double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10, of copending Application No. 16/811628 in view of Gupta et al. US 20130190600. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the copending application. 
Instant Application
Copending Application 16/811628
12. An ultrasound imaging system comprising: 

one or more processors in electronic communication with the probe and the display device, wherein the one or more processors are configured to: 
acquire a target object quality parameter during the process of acquiring the data;

 determine a target object quality level based on the target object quality parameter; 


select a target object quality indicator associated with the target object and based on the target object quality level; and


a display device; display an image on the display device that associates the target object quality indicator with the target object based on the acquired data.


a medical imaging device comprising at least one processor, wherein the medical imaging device is configured to: 

acquire one or more medical images during examination of a heart of a patient; and 
9. The system of claim 1, wherein the processor is configured to adaptively control the providing quality indicator associated with the contour based on a value or a classification of the quality indicator.

10. The system of claim 9, wherein the processor is configured to visually adjust a feedback or output 

display the one or more medical images via a display device; and indicate the contour in the one or more medical images, during the displaying of the one or more medical image; and provide during the indicating of the contour, a quality indicator associated with the contour.

However, Gupta teaches a probe ([0027]) and acquiring ultrasound data (see [0090]-[0091] for the control of the system to scan). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure 16/811628 to use ultrasound data the way Gupta teaches to improve the accuracy of the workflow. See [0005] of Gupta.


Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8-9, 12, and 17of U.S. Patent 10,937155. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the copending application. 
Instant Application
U.S. Patent 10937155
1. A method of ultrasound imaging comprising: acquiring ultrasound data; 



determining, with one or more processors, a target object quality level for the target object based on the target object quality parameter; 

automatically selecting a target object quality indicator based on the target object quality level; 

generating an image based on the ultrasound data and including the target object quality indicator associated with the target object; and 

displaying the image on a display device.

acquiring image data; 



generating the medical image including a measurement indicator based on the quality level; 


automatically selecting a quality factor indicator based on the quality level; and 

wherein the quality factor indicator includes a first color and a second color, wherein the first color corresponds to a color of the measurement indicator. 
displaying the medical image on a display device;
    


3. The method of claim 1, further comprising determining the color of the measurement indicator based on the quality level.    
1. A method of ultrasound imaging comprising: acquiring ultrasound data; 



determining, with one or more processors, a target object quality level for the target object based on the target object quality parameter; 

automatically selecting a target object quality indicator based on the target object quality level; 

generating an image based on the ultrasound data and including the target object quality indicator associated with the target object; and 

displaying the image on a display device.

acquiring image data; 

generating the medical image including a measurement indicator based on the quality level; 


determining a quality level for a measurement presented in a medical image, the measurement quality level based on the acquired image data;

automatically selecting a quality factor indicator based on the quality level; and 

generating the medical image including the quality factor indicator, the quality factor indicator based on the acquired image data and quality level. 

displaying the medical image on a display device;


1. A method of ultrasound imaging comprising: acquiring ultrasound data; 

acquiring a target object quality parameter for a target object during the process of acquiring the ultrasound data; 

determining, with one or more processors, a target object quality level for the target object based on the target object quality parameter; 


automatically selecting a target object quality indicator based on the target object quality level; 







displaying the image on a display device.

acquiring image data; 

determining image parameters from the acquired image data; 


determining a first quality level for a first measurement presented in a medical image, the first quality level based on the determined image parameters;

17. The method of claim 12 further comprising: automatically selecting a quality factor indicator based on the image parameters; generating the medical image including the quality factor indicator; and displaying the medical image on a display device.


displaying the medical image on a display device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PASCAL M BUI PHO/               Supervisory Patent Examiner, Art Unit 3793